Citation Nr: 1228592	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-39 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18.

(The issue of entitlement to service connection for basal cell carcinomas of the nose, cheek, ear and chest is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks recognition of his son as a helpless child for the purposes of Veterans benefits.  Specifically, he contends that his son suffered from physical and mental disabilities prior to the age of 18, which rendered him incapable of self-support prior to his eighteenth birthday in September 1989, and continue to the present.

In reviewing the claims folder, the Board observes the Veteran's son applied for Social Security Administration (SSA) disability benefits in approximately October 1989.  See, e.g., SSA request for records.  However, the SSA decision and supporting documents are not part of the record.  In order to ensure that the appellant's claim is adjudicated on the basis of a complete evidentiary record, the SSA decision and related evidence should therefore be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2) (2011).

In addition, the Veteran submitted a statement from Dr. Reynolds, a private physician, indicating the Veteran's son has suffered cerebral palsy and mental retardation "all his life."  However, the December 2007 statement does not provide the information necessary to award the claimed benefits.  Specifically, Dr. Reynolds does not discuss the extent of the Veteran's son's disabilities or provide an opinion as to whether these disabilities rendered him incapable of self-support prior to attaining the age of 18.  See 38 C.F.R. § 3.356 (2011).  On remand, the Veteran should be provided a supplemental notice letter informing him of the evidence necessary to substantiate his claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran supplemental notice that includes an explanation of the information or evidence required to substantiate his claim for recognition of his son as a helpless child.  

2.  Any determination pertinent to the Veteran's son's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be requested and obtained.  A response, negative or positive, should be associated with the claims file.

3.  After completion of the foregoing, arrange for the claims file to be forwarded to an appropriate VA examiner for review and a medical advisory opinion as to whether the Veteran's son was permanently incapable of self-support at the time of his 18th birthday.  The opinion provider should review the claims file (to include the historical medical data therein) and provide opinions that respond to the following: 

a) Is it at least as likely as not (a 50% or better probability) that the son's disabilities rendered him permanently incapable of self-support at the time of his 18th birthday (in July 1989)?  The explanation of rationale for this opinion should include comment regarding the employment limitations that existed at age 18.

b) If the consulting examiner finds that the son was at the time of his 18th birthday capable of self-support, the examiner should identify the evidence that supports that conclusion, and discuss his industrial and employment capabilities. 

A complete rationale for all opinions must be provided, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


